Citation Nr: 1419608	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-16 171	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
REMAND

The Veteran had active military service from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

On September 18, 2013, the Veteran testified via videoconferencing at a Board hearing before the undersigned Veterans Law Judge.  During that hearing, the Veteran reported that he was in receipt of disability compensation from the Social Security Administration (SSA) due to a heart condition, diabetes, PTSD, and arthritis.  Once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Regarding the Veteran's claim of service connection for diabetes mellitus, type II, the Veteran contends that he developed diabetes mellitus as a result of his exposure to herbicides during service.  The record does not establish, nor does the Veteran allege, the he served in Vietnam during his period of military service.  This does not, however, preclude the Veteran from establishing entitlement to service connection for diabetes mellitus on a presumptive basis due to exposure to herbicides if exposure to such is shown.  See 66 Fed. Reg. 23,166-69 (May 8, 2001); 38 C.F.R. § 3.309(e).  In the instant case, the Veteran contends that he was exposed to herbicides while stationed in Okinawa, Japan.  (The Veteran's service personnel records confirm that he was stationed in Okinawa from December 1966 to December 1967.)  Specifically, the Veteran has asserted that Okinawa was a staging point for aircraft and other vessels that carried Agent Orange to Vietnam, stating that Japanese newspapers have reported uncovering buried barrels containing traces of herbicides.  (An internet search substantiates the Veteran's allegations regarding the Japanese news report.)

VA's Adjudication Procedure Manual, the "M21-1 MR," provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone in Korea, which procedure requires: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension ("C&P")  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Paragraph o.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.   If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for diabetes mellitus and PTSD since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The Veteran has indicated that he received treatment at the Saginaw and Ann Arbor, Michigan, VA Medical Centers.  A query should be made to the Saginaw VAMC for any records pertaining to the Veteran dated prior to June 2008.  A query should also be made to the 

Ann Arbor VAMC for any records of treatment pertaining to the Veteran.

2.  The AOJ should request from the SSA all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2) (2013).

3.  The AOJ must develop the Veteran's claim of service connection for diabetes mellitus in accordance with the procedures set forth in the M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Paragraph o.  Specifically, the AOJ should:

a)  Furnish a detailed description of the Veteran's claimed exposure while stationed in Okinawa, Japan, to the C&P Service via electronic mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used at the base(s) in question as alleged by the Veteran.

b)  If a negative response is received from the C&P Service, the AOJ should submit a request to the JSRRC for verification of exposure to herbicides.  If no records are available from the JSRRC, a response to that effect is required and should be documented in the file.  A Formal Finding should be issued by the JSRRC coordinator.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Paragraph o

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service connection for PTSD and for diabetes mellitus.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



